Citation Nr: 9900759	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-29 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
November 1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the symptoms 
associated with his hearing loss and tinnitus are more 
disabling than currently evaluated.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for entitlement to a 
compensable evaluation for bilateral hearing loss.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.  

2.  Based on VA audiometric examination accomplished in May 
1997, the veteran has level II hearing in the right ear and 
level I hearing in the left ear.  

3.  An exceptional or unusual disability picture is not 
presented.




CONCLUSION OF LAW

A compensable evaluation for bilateral defective hearing is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 3.321(b)(1), and Part 4, 4.85, 4.87, Diagnostic Code 
6100 (1998) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected disability on appeal and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

In a July 1997 rating decision, the RO granted service 
connection for bilateral hearing loss, amongst other things.  
A noncompensable evaluation was assigned, effective in March 
1997.  

The record includes private treatment records dated from 1988 
to 1995.  These documents reflect that the veteran had 
problems with ears unrelated to the issue on appeal.  

A private audiological examination dated in August 1995 
revealed that pure tone thresholds were 40, 50, 35, 75, and 
85 at 500, 1000, 2000, 3000, and 4000 Hz in the right ear and 
35, 25, 25, 50, and 75 at 500, 1000, 2000, 3000, and 4000 Hz 
in the left ear.  These records also appear to reflect that 
speech discrimination in the right ear measured as 98 percent 
and 96 percent in the left ear.  

The report of a May 1997 VA compensation and pension 
examination reveals that the veteran complained of decreased 
hearing in the right ear.  He stated that the left ear was 
better.  He also complained of difficulty hearing in crowds 
and noisy places.  He related a history of exposure to 
acoustic trauma during service and exposure to noise around a 
farm for 40 years.  An audiological evaluation disclosed that 
pure tone thresholds, in decibels, were 65, 45, 50, 100, 90 
in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz and 
25, 25, 15, 50, and 70 in the left ear at 500, 1000, 2000, 
3000, 4000 Hertz.  The average loss in the right ear was 71 
and 40 in the left ear.  The evaluation also showed that the 
veteran demonstrated 92 percent correct speech recognition 
ability in the right ear and 94 percent correct speech 
recognition ability in the left ear.  In summary, the 
examiner indicated that the left hearing was within normal 
limits in the lower frequencies, dropping to moderate-to-
moderately severe loss from 3000-8000 Hertz.  As to the right 
ear, the examiner stated that there was moderately severe 
loss in the lower frequencies, recovering to a moderate loss 
in the middle range and dropping to a profound loss in the 
higher frequencies.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).  
Service connection is in effect for bilateral hearing loss, 
for which the RO has assigned a noncompensable rating under 
Diagnostic Code 6100 of the Rating Schedule.  

Under the schedular criteria, evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
upon organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests for the frequencies 1,000, 2,000, 
3,000, and 4,000 cycles per second.  To evaluate the degree 
of disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, 4.87 Codes 6100 to 6110.  

In considering the veterans claim for an increased rating 
for his bilateral hearing loss, the Board observes that the 
above-cited findings obtaining in conjunction with the May 
1997 VA audiogram, when compared with the Tables found in the 
Rating Schedule under 38 C.F.R. § 4.87, reflect level II 
acuity in the right ear and level I acuity in the left, 
consistent with a noncompensable rating.  The Board notes the 
findings of the August 1995 non-VA audiogram; however, this 
evidence does not include data sufficient to determine acuity 
levels of the veterans ears in that pertinent average pure 
tone deficit was not provided.  Therefore, based on the 
evidence of record, the Board is persuaded that the veterans 
present noncompensable rating for his bilateral hearing loss 
is proper.  38 C.F.R. § 4.85, Table VI, and Diagnostic Code 
6100.  

Moreover, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular scheduler 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran has 
not asserted or offered any objective evidence that his 
tinnitus (or hearing loss) interferes with his employment 
status to a degree greater than that contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment.  Therefore, an exceptional or 
unusual disability picture where either of the veterans 
currently assigned disability evaluation is found to be 
inadequate is not presented.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, in the absence of such factors, the 
Board determines that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met and, therefore, affirms the ROs 
conclusion (in a hearing officers decision entered in June 
1997) that a higher rating on an extraschedular basis is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for bilateral hearing loss is denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.







- 2 -
